DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-26 of copending Application No. 15/804,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 recite the limitation "the sidewall of the upper portion”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602) further in view of Lepore (US 3,147,876) and Miyaji (US 4,630,742).
Regarding claim 15, Shibuki (figs. 1-2 and paragraph 0034) discloses an insulating device comprising: 
a container 1 comprising: 
a first inner wall 3 having a first end with a sidewall and an opening 1b extending into an internal reservoir for receiving liquid; 
a second outer wall 2 forming an outer shell of the container, the second outer wall having a second end configured to support the container on a surface; 
a sealed vacuum cavity S forming an insulated double wall structure between the first inner wall and the second outer wall; 
a closure 4 adapted to seal the opening of the container 1, the closure comprising: 
an upper portion 4A; 
a lower portion 4b coupled to the upper portion 4A, and forming a sealed cavity therebetween, the lower portion comprising: a sidewall adapted to be received into the sidewall of the first inner wall of the container to seal the opening 1b; wherein the closure further comprises a second gasket 8.
Shibuki fails to disclose the upper portion 4A of the closure 4 discussed above having a frustoconical surface spaced between a circular top surface and a cylindrical surface, the upper portion further having an integrally molded handle, wherein the handle is substantially attached to the frustoconical surface; 
a first gasket positioned above the threaded area of the sidewall, wherein the first gasket is configured to be compressed between the sidewall and a top portion of the container; and 
the second gasket 8 discussed above having a radially-extending vent structure configured to compress in a radial direction to seal the opening to liquid and allow gas to escape from the sealed vacuum cavity.
However, Eyal teaches a closure having a frustoconical surface spaced between a circular top surface and a cylindrical surface, the closure further having an integrally molded handle (figs. 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the lid of Shibuki, a frustoconical surface spaced between a circular top surface and a cylindrical surface and a handle, as taught by Eyal, for the predictable result of permitting the container to hang straight down when attached to an object.
Further, Lepore teaches a seal member 16 having a radially-extending vent structure or groove 18 capable of compressing in a radial direction to seal the opening of a container to liquid and allow gas to escape from the sealed vacuum cavity (fig. 2-3; col. 1, lines 30-35 and col. 2, lines 14-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the seal member or second gasket 8 of the modified Shibuki, radially-extending vent structures, for the predictable result of equalizing the pressure inside and outside of the container without allowing leakage of the contents of the container (as taught by Lepore in col. 1, lines 30-35) to prevent pressure build up inside the container.
Regarding the claimed first gasket, Miyaji teaches a closure 50 of a container having a first gasket 55 (positioned above the threaded area of the sidewall, wherein the first gasket is configured to be compressed between the sidewall and a portion of the container) and a second gasket 60 (fig. 1 and col. 6, lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Shibuki, a first gasket, for the predictable result of providing reliable heat insulation and fluid tightness, as taught by Miyaji in col. 6, lines 15-20. 
Regarding claim 17, Shibuki further discloses the sealed cavity contains a mass of insulating foam 4c (fig. 2 and paragraph 0054).
Regarding claim 18, Shibuki further discloses the upper portion 4B and the lower portion 4A and a third portion (i.e., portion of 4B that in inserted in the recess of 4A) comprising polypropylene (fig. 2 and paragraph 0059).
 Regarding the polymer being injection molded, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602), Lepore (US 3,147,876) and Miyaji (US 4,630,742) as applied to claim 15 above, further in view of Garrett (US 5,160,769).
Regarding claim 16, the modified Shibuki discloses all elements of the claimed invention as applied to claim 15 above. Further, Shibuki discloses the sealed cavity containing a mass of insulating foam 4c (fig. 2 and paragraph 0054).
However, the modified Shibuki fails to disclose the insulating foam 4c being a vacuum-insulated puck.  
Garrett teaches vacuum-insulated foam being a well-known insulating material (col. 3, lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a vacuum-insulated foam as, for example, taught by the Garrett reference for insulating foam 4c of the modified Shibuki, for the predictable result obtaining the desired insulation. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602), Lepore (US 3,147,876) and Miyaji (US 4,630,742) as applied to claim 15 above, further in view of Janson (US 2005/0153637).
Regarding claim 19, the modified Shibuki discloses all elements of the claimed invention as applied to claim 15 above, but fails to disclose an overmolded grip on an inner surface of the handle.  
However, Janson teaches an inner surface of a handle having an overmolded grip comprising an elastomer (paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the inner surface of the handle of the modified Shibuki, an overmolded grip, for the predictable result of facilitating enhanced gripping as taught by Janson in paragraph 0059.

Claims 1, 3-4, 6-7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602) further in view of Janson (US 2005/0153637), Lepore (US 3,147,876) and Miyaji (US 4,630,742).
Regarding claims 1 and 10, Shibuki (figs. 1-2 and paragraph 0034) discloses an insulating device comprising: 
a container 1 comprising: 
a first inner wall 3 having a first end with a threaded 7a sidewall and an opening  1b extending into an internal reservoir for receiving liquid; 
a second outer wall 2 forming an outer shell of the container 1, the second outer wall 2 having a second end 6 configured to support the container 1 on a surface; 
a sealed vacuum cavity S forming an insulated double wall structure between the first inner wall and the second outer wall; 
a closure 4 adapted to seal the opening 1b of the container 1, the closure comprising:
an upper portion 4A,  having a circular top surface 4B and a cylindrical surface; 
a lower portion 4b comprising: a sidewall having a threaded area adapted to be received into the threaded sidewall of the first inner wall 3 of the container 1; 
a channel extending around a lower area of the sidewall, and configured to retain a second gasket 8, wherein the second gasket is configured to compress against a lip structure extending from the first inner wall of the container 1 when the threaded area of the sidewall is received by the threaded sidewall of the first inner wall 3;
wherein the second gasket 8 is configured to compress in a radial direction when compressed against the lip structure; and 
wherein the upper portion and the lower portion form a sealed cavity therebetween.  
Shibuki fails to disclose:
the upper portion 4A  discussed above, having a frustoconical surface spaced between the circular top surface4B and a cylindrical surface, the upper portion 4A further having a handle that is integrally-molded to the frustoconical surface at two diametrically-opposed points, wherein the handle is substantially attached to the frustroconical surface, the handle further comprising: 
an outer surface, at least a portion of the outer surface having a circular curvature concentric with, and having a radius equal to the cylindrical surface; 
an inner surface having an elastomer overmolded grip; 
a first gasket positioned above the threaded area of the sidewall, wherein the first gasket is configured to be compressed between the sidewall and a top portion of the container; and 
the second gasket 8 discussed above, comprising a radially-extending vent structure;
wherein the radially-extending vent structure are configured to compress in a radial direction when compressed against the lip structure.
However, Eyal teaches an upper portion of a lid having a frustoconical surface spaced between a circular top surface and a cylindrical surface, the upper portion further having a handle that is integrally-molded to the frustoconical surface at two diametrically-opposed points, the handle further comprising an outer surface, at least a portion of the outer surface having a circular curvature concentric with, and having a radius equal to the cylindrical surface (figs. 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the lid of Shibuki, a handle attached to a frustoconical surface located between the cylindrical surface and the circular top, as taught by Eyal, for the predictable result of permitting the container to hang straight down when attached to an object.
Regarding the handle having an overmolded grip on its inner surface, Janson teaches an inner surface of a handle having an overmolded grip comprising an elastomer (paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the inner surface of the handle of the modified Shibuki, an overmolded grip, for the predictable result of facilitating enhanced gripping as taught by Janson in paragraph 0059.
Further, Lepore teaches a seal member 16 having a radially-extending vent structure or groove 18 configured to compress in a radial direction (fig. 2-3; col. 1, lines 30-35 and col. 2, lines 14-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the seal member or second gasket 8 of the modified Shibuki, radially-extending vent structures, for the predictable result of equalizing the pressure inside and outside of the container without allowing leakage of the contents of the container (as taught by Lepore in col. 1, lines 30-35) to prevent pressure build up inside the container.
Regarding the claimed first gasket, Miyaji teaches a closure 50 of a container having a first gasket 55 (positioned above the threaded area of the sidewall, wherein the first gasket is configured to be compressed between the sidewall and a portion of the container) and a second gasket 60 (fig. 1 and col. 6, lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Shibuki, a first gasket, for the predictable result of providing reliable heat insulation and fluid tightness, as taught by Miyaji in col. 6, lines 15-20. 
Regarding claim 3, Shibuki further discloses the sealed cavity contains a mass of insulating foam 4c (fig. 2 and paragraph 0054).
Regarding claim 4, the modified Shibuki discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the handle comprising a handle opening with an area of at least 400 mm2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the area of the handle opening of the modified Shibuki, least 400 mm2, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, the modified Shibuki discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the opening having a diameter of at least 60 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the opening of the modified Shibuki, least 60mm, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, the modified Shibuki discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the internal reservoir of the container having an inner diameter of at least 66 mm and a height of at least 122 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have modified the inner diameter and the height of the modified Shibuki, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Shibuki further discloses the upper portion and the lower portion of the closure 4 comprising polypropylene (paragraph 0059).
Regarding the polymer being injection molded, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 11, Shibuki further discloses the second outer wall 1 comprising a dimple having a circular base in the center of the bottom wall of the outer wall 2 (fig. 2).
  Regarding claim 13, Shibuki further discloses the first inner wall 3 and the second outer wall 2 being stainless steel (paragraph 0042).
Regarding claim 14, Shibuki further discloses the channel being defined by a radially and axially extending flange and a shoulder portion (fig. 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602) further in view of Janson (US 2005/0153637), Lepore (US 3,147,876) and Miyaji (US 4,630,742) as applied to claim 1 above, further in view of Garrett (US 5,160,769).
Regarding claim 2, Shibuki further disclose the sealed cavity containing a mass of insulating foam 4c (fig. 2 and paragraph 0054). The modified Shibuki discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the insulating foam 4c being a vacuum-insulated puck.  
Garrett teaches vacuum-insulated foam being a well-known insulating material (col. 3, lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a vacuum-insulated foam as, for example, taught by the Garrett reference for insulating foam 4c of the modified Shibuki, for the predictable result obtaining the desired insulation. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602) further in view of Janson (US 2005/0153637), Lepore (US 3,147,876) and Miyaji (US 4,630,742) as applied to claim 4 above, further in view of Satomi (US 5,392,967).
Regarding claim 5, the modified Shibuki discloses all elements of the claimed invention as applied to claim 4 above, but fails to disclose the second gasket being c-shaped.  
However, Satomi teaches a c-shaped second gasket 17 sealing an insulated container (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the second gasket of the modified Shibuki, c-shaped, for the predictable result of for allowing for greater compression to ensure a tight seal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602) further in view of Janson (US 2005/0153637), Lepore (US 3,147,876) and Miyaji (US 4,630,742) as applied to claim 7 above, further in view of Larsen (US 2012/030557).
Regarding claim 8, the modified Shibuki discloses all elements of the claimed invention as applied to claim 7 above, but fails to disclose the inner diameter and height of the internal reservoir of the container are configured to receive a standard 355 ml beverage can.  
However, Larsen teaches a beverage can being received in an insulated container (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the size of the insulating device of the modified Shibuki, to receive a beverage can, for the predictable result of avoiding washing the insulating device by avoiding pouring the beverage into the device.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Eyal (US D627,602) further in view of Janson (US 2005/0153637), Lepore (US 3,147,876) and Miyaji (US 4,630,742) as applied to claim 7 above, further in view of Peters (US 3,777,094).
Regarding claim 12, Shibuki further discloses the first inner wall 3 and the second outer wall 2  being stainless steel (paragraph 0042) but the modified Shibuki fails to disclose the first inner wall 3 and the second outer wall 2 being titanium.  
However, Peters teaches a container made of either stainless steel or titanium (col. 3, lines 31-36).re
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the first inner wall 3 and the second outer wall 2 of the modified Shibuki, of titanium, for the predictable result of making the insulating device lighter as taught by Peters in col. 3, lines 49-54.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. Applicants arguments are similar to the previous arguments.
Applicant argues that Eyal does not disclose a closure having a frustoconical surface spaced between a circular top surface and a cylindrical surface. However,  marked-up fig. 1 clearly shows a frustoconical surface between a  circular top and a cylindrical surface.

    PNG
    media_image1.png
    385
    831
    media_image1.png
    Greyscale




Appellant further argues that the plug 16 of Lepore is not a seal member. However, contrary to applicant’s argument, Lepore states that the plug 16 seals the pouring opening (col, 2, lines 5-7). Further, applicant argues that the plug 16 of Lepore is optional. However, the fact that the plug is optional doesn’t mean the plug is not used as a seal member.
Further, applicant argues that Lepore’s grooves 18 are not radially extending because they extend lengthwise. However, fig. 3. Has been reproduced below with annotations to show the groove 18 extending radially.
 
    PNG
    media_image2.png
    282
    453
    media_image2.png
    Greyscale

In response to applicant’s argument that Eyal not teach a handle that is integrally-molded  to the frustroconical surface, it is noted that Eyal (fig. 1) clearly shows a handle attached to the frustoconical surface. Regarding the handle being integrally-molded,  it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735